Case: 16-10135      Document: 00513808316         Page: 1    Date Filed: 12/21/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fif h Circuit
                                    No. 16-10135                                 FILED
                                  Summary Calendar                       December 21, 2016
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ISRAEL PEREZ-JIMENEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:14-CR-269-1


Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
       Israel Perez-Jimenez pleaded guilty to illegal reentry and was sentenced
to 30 months of imprisonment. The advisory guidelines calculations included
an eight-level enhancement pursuant to U.S.S.G. § 2L1.2(b)(1)(C) for a prior,
aggravated felony conviction based on Perez-Jimenez’s Texas convictions for
burglary of a building and burglary of a vehicle. Perez-Jimenez now argues
that the district court erred by characterizing his offenses as aggravated


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10135     Document: 00513808316      Page: 2    Date Filed: 12/21/2016


                                  No. 16-10135

felonies under 8 U.S.C. § 1101(a)(43)(F) for the purposes of convicting and
sentencing him under 8 U.S.C. § 1326(b)(2). Relying on Johnson v. United
States, 135 S. Ct. 2551 (2015), Perez-Jimenez argues that the definition of a
crime of violence in 18 U.S.C. § 16(b), which is incorporated by reference into
§ 1101(a)(43)(F)’s definition of an aggravated felony, is unconstitutionally
vague on its face. Perez-Jimenez’s arguments are foreclosed by our recent
decision in United States v. Gonzalez-Longoria, 831 F.3d 670 (5th Cir. 2016)
(en banc), petition for cert. filed (Sept. 29, 2016) (No. 16-6259).
      Additionally, Perez-Jimenez challenges his enhanced sentence under
§ 1326(b), arguing that because the indictment did not allege a prior conviction,
his sentence exceeds the statutory maximum penalty for a conviction under
§ 1326(a). He challenges the validity of Almendarez-Torres v. United States,
523 U.S. 224 (1998), in light of Apprendi v. New Jersey, 530 U.S. 466 (2000),
and Alleyne v. United States, 133 S. Ct. 2151 (2013). Perez-Jimenez correctly
concedes that his argument is foreclosed.
      The judgment of the district court is AFFIRMED.




                                         2